 



Exhibit 10(b)
Written Summary of Culp Home Fashions Division
Fiscal 2008 Management Incentive Plan
The plan provides for annual cash bonuses to certain employees of the Culp Home
Fashions (CHF) division, on the following basis:
Each participant in the plan has a stated Management Incentive Plan (“MIP”)
bonus opportunity, stated as a percentage of the participant’s annual salary.
The bonus opportunity for each participant varies from 10% to 40% of salary (40%
for Mr. Culp, IV). The plan sets forth target levels of three performance
measures for the CHF division — operating income, free cash flow and return on
capital, in each case excluding certain extraordinary and non-recurring items,
such as restructuring and related charges, goodwill write-offs, non-recurring
items, and material acquisitions. If the division reaches the target levels for
each performance measure, bonuses in the amount of 100% of the bonus opportunity
will be paid. There is also a minimum threshold level for each performance
measure that will cause bonuses to be paid in the amount of 10% of the bonus
opportunity, a maximum threshold level for each performance measure that will
cause bonuses to be paid in the amount of 150% of the bonus opportunity, and a
super maximum threshold level that will cause bonuses to be paid in the amount
of 200% of the bonus opportunity. Thus, the bonus amounts under the plan could
range from 1% of salary for certain participants to as much as 80% of salary for
other participants (4% to 80% for Mr. Culp, IV). The performance measures are
“weighted” such that achieving a certain level with respect to each performance
measure will have a varying effect on determining the overall bonus. The weights
assigned to each respective performance measure are as follows: 60% weight to
operating income, 25% weight to free cash flow, and 15% weight to return on
capital. In addition, the plan provides that bonuses will only be paid if the
company as a whole reports positive earnings, excluding restructuring and
related expenses and other extraordinary items.

 